Citation Nr: 0946430	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right orchiopexy with epididymitis. 

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the first metacarpal of the right 
hand. 

3.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities. 

4.  Entitlement to service connection for posttraumatic 
stress disorder. 

5.  Entitlement to service connection for a major depressive 
disorder. 

6.  Entitlement to service connection for disorders of the 
left thumb and hand including as secondary to a fracture of 
the first metacarpal of the right hand. 

7.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity. 

8.  Entitlement to service connection for erectile 
dysfunction. 

9.  Entitlement to service connection for sleep apnea. 

10.  Entitlement to service connection for acid reflux. 

11.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
removal of intestines and polyps of the colon, and if so 
whether service connection is warranted. 

12. Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity. 

13.  Entitlement to service connection for bilateral hearing 
loss. 

14.  Entitlement to service connection for tinnitus. 

15.  Entitlement to service connection for chronic disability 
of the eyes. 

16.  Entitlement to service connection for migraine 
headaches. 

17.  Entitlement to a temporary total evaluation as a result 
of treatment for a service-connected disorder. 

18.  Entitlement to total disability based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2004 and August 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2005, the Veteran requested a hearing before the 
Board for five of the issues on appeal, but he withdrew the 
request in writing in February 2009.  

All issues except service connection for erectile dysfunction 
and new and material evidence to reopen a final disallowed 
claim for service connection for removal of intestines and 
polyps of the colon are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1. The Veteran's erectile dysfunction is caused by 
hypogonadism that first manifested many years after service 
and is not related to any aspect of service including 
service-connected residuals of a right orchiopexy with 
epididymitis. 

2.  In April 1996, the RO denied service connection for 
polyps of the small intestine.  The Veteran did not express 
disagreement within one year and the decision became final.

3.  Since April 1996, VA has received evidence that is new, 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
removal of intestines and polyps of the colon.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for removal of 
intestines and polyps of the colon.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).    

Regarding the claim for service connection for erectile 
dysfunction, the RO provided notices in June 2005 and May 
2006 that met the requirements.  The notices provided the 
criteria for substantiating a claim for service connection 
and the Veteran's and VA's respective responsibilities to 
obtain supporting evidence.  The May 2006 notice also 
provided information on the criteria for assignment of a 
rating or effective date.  The notices were provided prior to 
the initial decision on this claim in August 2006.  

Regarding the petition to reopen a final disallowed claim for 
service connection for removal of intestines and polyps of 
the colon, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army wire systems installer and 
operator.  He contends that his lower gastrointestinal 
disorders first manifested in service.  He did not provide 
contentions regarding the inception or origin of erectile 
dysfunction. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a nonservice-connected disability by 
a service-connected one is judged.  

Erectile Dysfunction

Service treatment records are silent for any symptoms, 
diagnosis, or treatment for erectile dysfunction in service.  
In December 1979, the Veteran underwent a right orchiopexy to 
resolve recurrent right testicular torsion.  Following this 
surgery 3, the Veteran sought treatment on several occasions 
for persistent right testicular and lower abdominal 
discomfort.  Military examiners diagnosed epididymitis and 
acute prostatitis.  No discharge physical examination is of 
record.  In October 1983, the RO granted service connection 
for residuals of a right orchiopexy with epididymitis.  The 
issue of a current rating is addressed in the remand section 
below.  

In July 2002, a VA examiner in a urology clinic noted that 
the Veteran had erectile dysfunction with no other comment.  
In August 2003, a VA examiner performed a genitourinary 
examination.  The examiner did not note any specific 
complaints by the Veteran related to erectile dysfunction but 
did note that the Veteran occasionally used oral medication 
for that disorder.  

In February 2005, the Veteran was examined at a VA 
endocrinology clinic.  The examining examiner noted the 
Veteran's reports of decreasing libido for the previous three 
to four years and a 25-year history of testicular pain.  The 
examiner ordered testing and in March 2005 noted that the 
test results were consistent with primary hypogonadism.  In 
correspondence in April 2005, the examiner addressed the 
history and current status of the Veteran's scrotal pain and 
that he had received testosterone injections for 
hypogonadism.  However, the examiner did not indicate any 
relationship between the scrotal pain and hypogonadism.  In 
an October 2005 follow-up, the examiner noted that after the 
completion of a course of injections the previous August, the 
Veteran again experienced a decrease in libido with some loss 
of erectile function.  The examiner restarted the 
testosterone therapy.  

Later in October 2005, a VA examiner performed a 
genitourinary examination and noted the Veteran's history of 
surgery in service for testicular torsion, recurrent scrotal 
pain, and the Veteran's reports of decreased libido because 
of the pain.  The examiner noted that the Veteran was the 
father of several children and was not impotent.  The 
examiner noted that the Veteran had been diagnosed with 
hypogonadism and experienced improvement with testosterone 
injections.  The examiner diagnosed orchalgia or testalgia, 
presumed to be secondary to the torsion surgery, and 
hypogonadotropic hypogonadism with mild erectile dysfunction 
that responded to injection treatment.  The examiner noted 
that the hypogondaism was unrelated to the testicular pain.  

During 2005, the Veteran also underwent treatment for mental 
health symptoms.  In a December 2006 erectile dysfunction 
screening, the Veteran's primary care examiner noted that 
treatable psychological causes for erectile dysfunction had 
been ruled out and continued to prescribe oral medication. 

VA outpatient treatment records show that the Veteran's 
genitourinary system disorders were followed by his primary 
care examiner and by clinicians in urology and endocrinology 
clinics.  In the most recent progress report, a VA examiner 
noted that the Veteran continued to receive oral medication 
and testosterone injections for erectile dysfunction and 
hypogonadism.  

The Board concludes that service connection for erectile 
dysfunction is not warranted.  The Veteran has erectile 
dysfunction with an on-going oral and injection treatment 
regimen.  Service treatment records are silent for any 
symptoms of erectile dysfunction, and the earliest diagnosis 
and treatment for the disorder was in July 2002.  At that 
time, the Veteran informed the examiner that he had been 
experiencing symptoms for the pervious three to four years.  
After further examination and testing, clinicians determined 
that the disorder was related to hypogonadism and not to 
service-connected residuals of testicular surgery or 
subsequent testicular pain.  A examiner also noted that 
erectile dysfunction did not have a psychological cause.  

The Board considered the Veteran's lay statement to the VA 
examiner in October 2005 that his erectile dysfunction was 
due to testicular pain.  The Board notes that the Veteran is 
competent to provide evidence to establish symptomatology 
where symptoms are capable of lay observation.  38 U.S.C.A. § 
1143(a); 38 C.F.R. § 3.159(a); Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  However, in this case, the Board finds 
that even though the Veteran may be competent to opine as to 
the onset of his erectile dysfunction, see Davidson v. 
Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009), the Board 
finds the medical evidence is more probative and thus service 
connection must be denied because the evidence preponderates 
against the claim.

The Board considered whether an additional medical opinion is 
necessary in this case under the duty to assist provision of 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   Factors 
to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service or 
another service-connected disability but there is not 
sufficient medical evidence to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
Veteran suggested to a clinician that the erectile 
dysfunction was related to the testicular torsion and 
service-connected residuals of testicular surgery.  A 
possible relationship to a psychiatric disorder was also 
suggested by medical providers.  However, there is credible 
medical evidence to rule out both relationships.  Therefore, 
the Board concludes that an additional medical opinion is not 
required.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's current erectile dysfunction 
first manifested many years after service and is not related 
to any aspect of his active service.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Removal of Intestines and Polyps of the Colon

Service treatment records showed that the Veteran was treated 
on several occasions for abdominal pain.  Examiners diagnosed 
testicular and prostate disorders, and the Veteran underwent 
testicular surgery.  However, in October 1980, January 1982, 
and July 1982, examiners noted symptoms of gastrointestinal 
distress and rectal bleeding and suggested that the symptoms 
may be related to gastroenteritis or disorders of the gall 
bladder or hepatic systems.    

In January 1994, the Veteran displayed symptoms of a possible 
bowel obstruction and underwent surgery for a cecetomy, 
partial small bowel resection, and multiple adenomatous 
polypectomies.  In April 1996, the RO denied service 
connection for polyps of the small intestine because 
abdominal pain in service was related to prostate and 
testicular disorders and because the symptoms of bowel 
obstruction first manifested many years after service and 
were not related to service.  The Veteran did not express 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105 (West 2002). 

The RO received the Veteran's petition to reopen the final 
disallowed claim in June 2003.  VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  
New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for removal of intestines and polyps of the colon 
is for residuals of the same surgical procedures in 1994 as 
were addressed in the April 1996 final decision.  Therefore, 
the current claim is based on the same factual basis as the 
time the case was last decided on the merits, and new and 
material evidence is necessary to reopen the claim.  Id.  

Since April 1996, the RO received the following evidence: 
outpatient treatment records from a private examiner from 
November 1998 to August 1999; VA outpatient treatment records 
from July 2002 to March 2008; and the transcript of an 
October 2006 RO hearing.  The private examiner noted that the 
Veteran continued to experience intestinal discomfort and 
diagnosed irritable bowel syndrome.  VA outpatient records 
showed on-going treatment for gastrointestinal symptoms with 
imaging studies and two colonoscopies that showed recurrent 
polyps.  At the RO hearing, the Veteran stated that he 
experienced chronic abdominal pain during service which 
continued after service and prior to the 1994 surgery.  

The Board concludes that evidence received since the final 
disallowance of the claim is new because it has not been 
previously considered.  Private and VA medical evidence, 
though new, is not material because it does not address a 
relationship between the Veteran's current gastrointestinal 
disorders and service.  However, the Veteran's lay testimony 
is both new and material because he indicated that he 
experienced a continuity of symptoms in service and 
continuous symptoms since service.  The Veteran is competent 
to report his observable symptoms, and his testimony is 
assumed credible for new and material evidence purposes.  
Therefore, as new and material evidence has been received, 
and to this extent only, the Board grants the petition to 
reopen the final disallowed claim for service connection for 
removal of intestines and polyps of the colon and remands the 
claim for further development as discussed below.  


ORDER

Service connection for erectile dysfunction is denied. 

The petition to reopen a final disallowed claim for service 
connection for removal of intestines and polyps of the colon 
is granted.  


REMAND

The Veteran contends that he was physically and sexually 
assaulted in service.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual, M21-1, Part III, 
paragraph 5.14(c)).  These procedures were incorporated in 
the revised VA Adjudication Procedure Manual, M-21MR, IV, ii, 
1, D, 17.  The special evidentiary procedures for PTSD claims 
based on personal assault are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997), 
Gallegos v. Peake, 22 Vet. App 329 (2008). 

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or examiners; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f).

The VA notice letters issue to date do not discuss the 
special types of evidence that could be considered for a 
claim for PTSD or other psychiatric disorder as a result of a 
personal assault.  An additional compliant notice is 
required.  

In an October 2006 statement, the Veteran discussed the 
suicide of a fellow soldier and a murder perpetrated by 
another fellow soldier.  He provided the soldier's last names 
and his unit at the time of the events.  The RO should 
request from the Veteran the dates of the occurrences and the 
circumstances of his involvement so that additional requests 
for military unit records cam be made to verify the 
occurrences.  Further, the only service personnel records in 
the claims file is a Personnel Qualification Record, DA Form 
2-1.  A request for a complete personnel record including 
records of evaluations, transfers, awards, and disciplinary 
action is necessary.  

In a June 2006 statement, the Veteran noted that he had been 
seen for depression while on active duty at Fort Bragg, North 
Carolina.  Service treatment records show that the Veteran 
was interviewed on one occasion in August 1981 and declined 
further psychiatric care.  The Veteran also reported that he 
received private mental health treatment at Brookwood Medical 
Center in April 2005, Hillcrest Hospital in October 2001, and 
Montclair Mental Health Center in 2001-2002.  Authorization 
and requests for these private records are necessary to 
decide the claim.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.

The claims file contains medical evidence of current 
diagnoses of the following disorders: sleep apnea, 
gastroesophageal reflux disease, bilateral carpal tunnel 
syndrome, PTSD with depressive features, and residuals of 
gastrointestinal surgery including recurrent colon polyps and 
irritable bowel syndrome.  Service treatment records showed 
that the Veteran sustained a fracture of the right thumb and 
treatment for abdominal pain and gastroenteritis.  The 
Veteran provided lay evidence of symptoms of sleep apnea in 
service and contends that his right and left hand and carpal 
tunnel disorders are related or secondary to the service-
connected residuals of the right thumb fracture.  Further, 
the Veteran provided lay evidence of a personal assault and 
two traumatic events in service.  Medical examinations and 
opinions have not been obtained.  As there is medical 
evidence of a current disability, medical or lay evidence of 
events in service, and lay evidence that suggests a 
relationship to service, VA medical examinations and opinions 
on the etiology of the disorders are necessary to decide the 
claims.  

In November 2008, the RO received an undated statement from a 
private examiner indicating that the Veteran was scheduled 
for surgery to his right and left hands starting in July 
2008.  As the surgery may have an effect on the functional 
status of the service-connected residuals of a fracture of 
the first metacarpal of the right hand, a current examination 
is necessary to decide the claim.  

The most recent VA assessments and examination of the 
residuals of a right orchiopexy with epididymitis were 
performed in December 2004 and October 2005.  A computed 
tomography scan obtained in July 2002 showed indications of 
testicular microlithiasis.  Both examiners noted the 
Veteran's reports of chronic testicular pain and a "drawing 
up" of the right testicle and diagnosed testalgia but were 
unable to offer any treatment other than anti-inflammatory 
medication.  In an April 2005 letter, the Veteran's spouse 
noted that the Veteran's pain had become increasingly 
frequent and longer lasting and interfered with intimate 
activities, walking, and watching television.  The Veteran 
did not receive notice of all the evidence that could be 
considered to evaluate the effect of his disability on his 
occupation.  Further, as there is lay evidence of a worsening 
disability, the Board concludes that a current examination is 
necessary to decide the claim. 

As the claims for compensable ratings for the right thumb and 
right testicular disabilities remain under development, the 
Board will defer a decision on the assignment of a 10 percent 
rating for multiple noncompensable disabilities.   

Finally, in April 2009, the RO denied service connection for 
carpal tunnel syndrome of the left hand, bilateral hearing 
loss, tinnitus, chronic disability of the eyes, migraine 
headaches, a temporary total evaluation as a result of 
treatment for a service connected disorder, and total 
disability based on individual unemployability (TDIU).  In 
June 2009, the Veteran expressed timely disagreement in 
writing.  The RO has not yet issued a statement of the case 
regarding these issues. When a claimant files a timely notice 
of disagreement and there is no statement of the case issued, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a statement of the case. The failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
relevant to the claims for service 
connection for PTSD and depression  
consistent with VA Adjudication Procedure 
Manual, M-21MR, IV, ii, 1, D, 17. 
including that evidence will be 
considered from sources other than the 
Veteran's service records such as records 
from law enforcement authorities; rape 
crisis centers; mental health counseling 
centers, hospitals, or examiners; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  

2.  Request from the Veteran the 
addresses, dates of treatment, and 
authorization to obtain records for 
psychiatric treatment at the following 
private medical facilities:  Brookwood 
Medical Center; Hillcrest Hospital; and 
Montclair Mental Health Center. Associate 
any records received with the claims 
file.  

3.  Request copies of all available 
service personnel records and associate 
them with the claims folder.

4.  Schedule the Veteran for a VA 
examination for sleep apnea.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's sleep apnea and provide an 
opinion whether any disability found was 
at least as likely as not manifested in 
service with continuous symptoms after 
service or is related to any aspect of 
service or to a another coexisting 
disorder.  In doing so, the examiner must 
acknowledge and discuss any lay evidence 
reflecting a report of a continuity of 
symptomatology since service.

5.  Schedule the Veteran for VA 
psychiatric examination.  Request that 
the examiner review the claims file.  The 
examiner state whether it is at least as 
likely as not that any psychiatric 
disability, including PTSD or depression, 
is related to or had its onset in 
service, to include medical examinations 
for testicular and prostate disorders in 
service, traumatic events in service, or 
any other aspect of service.  In doing 
so, the examiner must acknowledge and 
discuss any lay evidence reflecting a 
report of a continuity of symptomatology 
since service.

6.  Schedule the Veteran for a VA 
examination of his bilateral hands and 
lower arms.  Request that the examiner 
review the claims file.  Request that the 
examiner provide an evaluation of the 
Veteran's residual residuals of a 
fracture of the first metacarpal of the 
right hand, disorders of the left thumb 
and hand, and bilateral carpal tunnel 
syndrome and associated post-surgery 
residuals, if any.   Request that the 
examiner provide an opinion whether any 
disability of the left thumb and hand and 
bilateral carpal tunnel syndrome is at 
least as likely as not related to the 
service-connected fracture of the first 
metacarpal of the right hand or any other 
aspect of service.  In doing so, the 
examiner must acknowledge and discuss any 
lay evidence reflecting a report of a 
continuity of symptomatology since 
service.

7.  Schedule the Veteran for a VA 
gastrointestinal examination.  Request 
that the examiner review the claims file.  
Request that the examiner provide an 
evaluation of the Veteran's 
gastroesophageal reflux disease, 
irritable bowel syndrome, and residual 
conditions from surgery to remove 
portions of the small bowel and colon 
polyps.  Request that the examiner 
provide an opinion whether any upper or 
lower gastrointestinal disease is at 
least as likely as not related to 
treatment for abdominal pain and 
gastroenteritis in service any other 
aspect of service.  In doing so, the 
examiner must acknowledge and discuss any 
lay evidence reflecting a report of a 
continuity of symptomatology since 
service.

8.  Schedule the Veteran for a VA 
genitourinary system examination.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide a current 
evaluation of the Veteran's residuals of 
a right orchiopexy with epididymitis.  

9.  The RO must issue the Veteran an SOC 
as to his claims seeking service 
connection for carpal tunnel syndrome of 
the left hand, bilateral hearing loss, 
tinnitus, chronic disability of the eyes, 
migraine headaches, a temporary total 
evaluation as a result of treatment for a 
service connected disorder, and to a 
TDIU, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on these issues.

10.  Then, readjudicate the claims for a 
compensable rating for residuals of an 
orchiopexy with epididymitis, an initial 
compensable rating for residuals of a 
fracture of the first metacarpal of the 
right hand, and for a 10 percent 
evaluation for multiple noncompensable 
service-connected disabilities.  
Readjudicate the claims for service 
connection for PSTD, major depressive 
disorder, disorders of the left thumb and 
hand, bilateral carpal tunnel syndrome, 
sleep apnea, acid reflux, removal of 
intestines and colon polyps.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  If not already accomplished, 
provide a statement of the case for 
claims for service connection for 
bilateral hearing loss, tinnitus, chronic 
disability of the eyes, migraine 
headaches, total temporary evaluation as 
a result of treatment for a service-
connected disorder, and total disability 
based on individual unemployability and 
an opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


